Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 1 of 27 Page ID #:6




   1
   2
   3
   4
   5
   6
   7
   8
   9
 10
 11
 12                         EXHIBIT A
 13
 14
                          State Court Filings
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       «MatterID»
Electronically Case      2:21-cv-05436-ODW-SK
               FILED by Superlor                                       Document
                                 Court af California, County of Los Angeles on 06/1112021 1-1
                                                                                          10:51 AMFiled
                                                                                                   Sherri R.07/06/21
                                                                                                             Carter, ExecutivePage      2 ofof Court,
                                                                                                                               OfficerlClerk   27 byPage      ID #:7
                                                                                                                                                      G. Vlllarreal,Deputy Clerk
                                                                              21STLC04431

                                                 S Id IYI MON       S                                               I                      FOR COURT US£ OIUL Y
                                                                                                                                       (SOLO PARA USO bE LA CORTE)
                                         (CITA CICl1V JUDICIAL)
     NOTICE TO DEFENDANT:
     (AV1S0 AL DEMANDADO):
       SEQUOIA FINANCIAL SERVICES, INC.; EXPERIAN 1NFORNIATION
       SOLUTIONS, INC.; TRANS UNION LLC, AND DOES 1-10 inclusive,

     YOU ARE BEING SUED BY PLAINTIFF:
     (LO EST,4 DEMAIUDANDO EL DEMANDANTE):

     DARRYL JACOBS,
      NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the infonnation
      below.
         You have 30 CALENDAR DAYS after this sumrnons and legal papers are served on you to file a written response at this court and have a copy
      sefved on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
      case. There may be a court form that you can use for your response. You can Flnd these court forms and more information at the California Courts
      Online Self-Help Center (www.courtinfo.ca.gov/setfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
      the court clerk for a fee vuaiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
      may be taken without further waming from the trourt.
          There are othe legal requirements. You may want to call an attomey right away. If you do not know an attomey, you may want to call an attorney
      referral service. If you cannot afford an attorney, you may be eligibie for free legal services from a nonprofit iegal services program. You can locate
      these nonprofft groups at the Califomia Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Seff-Help Center
      (wwlv.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
      costs on any setttefnent or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
      tAV1S0t Lo han demandado. Si no responde dentro de 30 dias, ta corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
      continuaci3n.
         Trene 30 DIAS Dl= CALENDARtO despues de que le entreguen esta citac+6n y papefes legaies para presentar una respuesta por escrito en esta
      corfe y hacer que se entregue una copta al demandante. !!na carta o una llamada telefonica no lo protegen. Su nespuesta por escrito tiene que estar
      en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
      Puede encontrar estos formtularios de la corte y mus informaci6n en el Centro de Ayuda de las Cortes de Califomia (vrww.sucorte.ca.gov), en la
      biblioteca de leyes de su condado o an la corte que le quede mas cerca. Si no puede pagarla cuota de presentacibn, pida al secretario de la corte
      que le de un fonnulario de exencidn de pago de cuotas. Si no presenta su respuesta a tismpo, puede perder el caao por fncumplimienfo y la corte le
      padra quitar su sueldo, dinero y bienes sin mas advertencia.
        1-lay otros requisttos lega/es. Es recomendable que Itame a un abogado inmedratamente. Si no conoce a un abogado, puede llarnar a un servlcio de
      remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisltos para obtener servicios legales gratuitos de un
      programa de servicios legales sin fines de iucro. Puede encantrar estos grupos sin ffnes de lucro en el srtio vreb de California Legal Sen+lces,
      {www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de Califomia, (wNnv.sucorte.ca.gov) o ponldndose en contacto con la corte o el
      colegr® de abogados locales. A1f1S0: Porley, la corte tiene derecho a reclamarlas cuotas y los costos exentos por imponer un gravamen sobre
      cualqurerrecuperaci6n de $90,000 6 mas de valorrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Trene que
      pagar el gravamen de la oorte antes de que la corte pueda desechar el caso.
     The name and address of the court is: Superior Court of Los Angeles                                                CASE NUMBER:
                                                                                                                        frAlr>zoro d,i casol:
     (El nombre y direccibn de la corte es):
     I 11 Noith Hill Street                                                                                                   2'1 ST LC:~ El 44 3 1
     Los Angeles, CA 90012
     The name, address, and tefephone number of plaintiffs attorney, or plaintiff without an attorney, is:
     (El nombre, fa direcci6n y el numero de telefono del abogado del demandante, o def demandante que no tiene abogado, es):
      Todd M. Friedman, Adrian R. Bacun, 21550 Oxnard St., Suite 780 Woodland Hills, CA 91367, 323-306-4234
                                Sfrlerri R. Cartler Executive OfFicerl Clerk of Court
     DATE:                                                                 Clerk, by                                                                                   , Deputy
                 QEV 11 Q 0 21
     (Fecha)                                                               (Secretario)            0. VIllarrBal                                                        (Adjunta)
     (For proof of servlce of this summons, use Proof of Service of Summons (form POS-010).)
     (Para prueba de entrega de esta citation use ef fomaulario Proof of. Service of Surnmons, (POS-090)).
                                             NOTICE TO THE PERSON SERVED: You are served
                                            1.         as an individual defendant.
                                            2. 0       as the person sued under the fictitious name of (spectfy):


                                            3, ®.on behalf of (specify): TRQNS U N 1Q{y LLC
                                                 under. 0         CCP 416.10 (corporation)                               Q          CCP 416.60 (minor)
                                                         0        CCP 416.20 (defunct corporation)                                  CCP 416.70 (conservatee)
                                                          ~       CCP 416.40 (association or partnership)                           CCP 416.90 (authorized person)
                                                        0      other (specify):
                                            4. 0       by personal delivery on (date):
                                                                                                                                                                           Paae 7 of 1
      Form Adopted lor Mandatory Use                                            SUMMONS                                                         Code of Civil Procodure §§ 412._2D, 465
        Judiclal Councit of Cailfornla                                                                                                                           wtvwcourU'n!o_ca.gov
        S116t-700 IRev. July 1, 20091
                                                                                                                                                            Amerecan tegaiNet, Inc.
                                                                                                                                                            wvne-FormsSNorkffa w.com
                  Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 3 of 27 Page ID #:8
Electronically FILED by Superior Court of California, County of Los Angeles on 06/11/2021 10:51 AM Sherri R. Carter, Executive Officer/Clerk of Court, by G. Villarreal,Deputy Clerk
                                                                                                                                                                              (.IVI-U'I U
       ATTORNEY OR PARTY wITHOUT ATTORNEY1Name, State Bar number, and address):                                                               FOR COURT USE ONLY
           Todd'M. Friedman, Esq. SBN 216752
           Law Offices of Todd M. Friedman
           21550 Oxnard St., Suite 780
           Woodland Hills, CA 91367
                  TELEPHONE NO.: 323 -306-4234                          FAx NO.: 866-633-0228
                                   An n
        ATTORNEY FOR (Name): Dtii~i~YL      T
                                            JACOBS,
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF                LOS ANGELES
          STREETADDRESS: 111 Nortll Hlll Street
                MAILING ADDRESS: 111 NOrtll H111 Street
             cITY AND zIP CODE: Los Angeles, CA 90012
                  BRANCH NAME: Stanley Mosk Courthouse
        CASE NAME:
        Darrvl Jacobs v. Sequoia Financial Services, Inc., et al.
                                                                                                                            CASE NUMBER:
                CIVIL CASE COVER SHEET                                       Complex Case Designation
       0          Uniimited                0✓ Limited                                                                          21 ST L~ 04~1- 31
                                                                       0       Counter           0       Joinder
                  (Amount                      (Amount
                                                                                                                             JUDGE:
                  demanded                     demanded is             Filed with first appearance by defendant
                  exceeds $25,000)             $25,000 or less)            (Cal. Rules of Court, rule 3.402)                  DEPT:
                                                  ttem.s 1-h hafnw must t)e comntetea tsee fnstrucnons on naae 2/.
      1. Check one box below for the case type that best describes this case:
         Auto Tort                                   Contract                                                       Provisionally Complex Civil Litigation
                                                     0     Breach of contract/warranty (06)                         (Cal. Ru[es of Court, ru[es 3.400-3.403)
         0     Auto (22)
            0        Uninsured motorist (46)                      0          Rule 3.740 collections (09)            0      Antitrust/Trade regu[ation (03)
            Other PI/PD/WD (Personal Injury/Property              0          Other co[lections (09)                 0      Construction defect (10)
            Damage/Wrongful Death) Tort                           0          Insurance coverage (18)                       Mass tort (40)
            ~        Asbestos (04)                                Q     Other contract (37)                                Securities litigation (28)
            0        Product liability (24)                       Real Property                                            Environmental/Toxic tort (30)
            0        Medical malpractice (45)                     Q     Eminent domain/Inverse                             Insurance coverage claims arising from the
            0         Other PI/PD/WD (23)                               condemnation (14)                                  above listed provisionally comp[ex case
                                                                             Wrongful eviction (33)                        types (41)
             Non-PI/PD/UVD (Other) Tort                           0
                                                                       Other real property (26)                     Enforcement of Judgment
            ~         Business tort/unfair business practice (07) 0
            ~         Civil rights (08)                           Unlawfu[ Detainer                                 0      Enforcement ofjudgment (20)
            0         Defamation (13)                             0    Commercial (31)                              Miscellaneous Civi[ Complaint
            0         Fraud (16)                                             Residential (32)                       Q      RICO (27)
            0         Intellectua[ property (19)                   0         Drugs (38)                             0      Other complaint (not specified above) (42)
            0         Professional negligence (25)                Judicial Review                                   Misce[laneous Civil Petition
            ©    Other non-PI/PD/WD tort (35)                     0     Asset forfeiture (05)                       0    Partnership and corporate governance (21)
            Emp[oyment                                                       Petition re: arbitration award (11)
                                                                                                                    =      Other petition (not specified above) (43)
            Q    Wrongful termination (36)                         0         Writ of mandate (02)
            0         Other employment (15)                        0         Other judicia[ review (39)
      2. This case I—I is       L%( I is not     comqlex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
         factors requiring exceptional judicial management:
             a. 0          Large number of separately represented parties                 d. 0        Large number of witnesses
             b.           Extensive motion practice raising difficult or novel            e. 0        Coordination with related actions pending in one or more courts
                           issues that will be time-consuming to resolve                              in other counties, states, or countries, or in a federal court
              c. 0         Substantial amount of documentary evidence                     f. 0        Substantial postjudgment judicial supervision

      3. Remedies sought (check all that apply): a.®                       monetary     b.0          nonmonetary; declaratory or injunctive relief                 c. Opunitive
      4.      Number of causes of action (specify): 4
      5. This case     0    is   ~ ✓ is not   a class action suit.
      6.  If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
              June 11, 2021                                                                                                                                           _._..
       Date:
      Todd M. Friedman
                                                                                       NOTICE
           • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
             under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
             in sanctions.
           • File this cover sheet in addition to any cover sheet required by local court rule.
           • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
             other parties to the action or proceeding.
           • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~.
                                                                                                                                                                                 a e1of2
       Form Adoptedfor Mandatory Use                                                                                             Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.4u3, 3.f4U;
           Judicial Council of Califomia
                                                                   CIVIL CASE COVER SHEET                                                Cal. Standards of Judicial Administration, std. 3.10
           CM-010 [Rev. July 1, 2007]                                                                                                                                 www.courtlnfo.ca.gov
                                                                                                                                                                 American LegalNet, Inc.
                                                                                                                                                                 www.FormsWorkftow.com
         Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 4 of 27 Page ID #:9

                                                                                                                                       CM-010
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civll Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a co unter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                        CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
      Auto (22)—Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                           Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
      Uninsured Motorist (46) (if the                          Contract (not unlawful detainer            Construction Defect (10)
           case  involves  an  uninsured                           or wrongful   eviction)                Claims Involving Mass Tort (40)
          motorist claim subject to                       Contract/Warranty Breach—Seller                 Securities Litigation (28)
          arbitration, check this item                         Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead ofAuto)                                 Negligent Breach of Contract/                   Insurance Coverage Claims
                                                               Warranty                                        (arising from provisionally complex
 Other PI/PD/WD (Personal Injury/
                                                          Other Breach of Contract/Warranty                    case type listed above) (41)
Property Damage/Wrongful Death)
                                                     Collections  (e.g.,  money   owed,  open         Enforcement of Judgment
 Tort
      Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                        Collection Case—Seller Plaintiff                     Abstract of Judgment (Out of
                                                          Other Promissory Note/Collections                          County)
          Asbestos Personal Injury/
                                                               Case                                            Confession of Judgment (non-
                Wrongful Death
                                                     Insurance Coverage (not provisionally                           domestic relations)
      Product Liability (not asbestos or
           toxic%nvironmental) (24)                       complex) (18)                                        Sister State Judgment
      Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice—                            Other Coverage                                           (not unpaid taxes)
                 Physicians & Surgeons               Other Contract (37)                                       Petition/Certification of Entry of
                                                          Contractual Fraud                                        Judgment on Unpaid Taxes
           Other Professional Health Care
                 Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
                                                                                                                     Case
      Other PI/PD/WD (23)                        Real Property
                                                     Eminent   Domain/Inverse                         Miscellaneous Civil Complaint
           Premises Liability (e.g., slip
                                                          Condemnation (14)                               RICO (27)
                 and fall)
                                                     Wrongful Eviction (33)                               Other Complaint (not specified
           Intentional Bodily Injury/PDIIND                                                                    above) (42)
                 (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
                                                                                                               Declaratory Relief Only
           Intentional Infliction of                      Writ of Possession of Real     Property              Injunctive Relief Only (non-
                 Emotional Distress                       Mortgage Foreclosure                                       harassment)
           Negligent Infliction of                        Quiet Title                                          Mechanics Lien
                 Emotional Distress                       Other Real Property (not eminent                     Other Commercial Complaint
           Other PI/PD/WD                                 domain, landlord/tenant, or
                                                                                                                     Case (non-tort/non-complex)
 Non-PI/PD/WD (Other) Tort                                foreclosure)                                         Other Civil Complaint
      Business Tort/Unfair Business              Unlawful Detainer                                                  (non-tort/non-complex)
         Practice (07)                                Commercial (31)                                 Miscellaneous Civil Petition
      Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
          fa[se arrest) (not civil                    Drugs (38) (if the case involves illegal                 Governance (21)
           harassment) (08)                               drugs, check this item; otherwise,              Other Petition (not specified
      Defamation (e.g., s[ander, libel)                   report as Commercial orResidential)                  above) (43)
            (13)                                 Judicial Review                                               Civil Harassment
      Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
      Intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
      Professional Negligence (25)                    Writ of Mandate (02)                                           Abuse
          Legal Malpractice                               Writ—Administrative Mandamus                         Election Contest
          Other Professional     Malpractice              Writ—Mandamus        on Limited  Court               Petition for Name Change
               (not medical orlegal)                          Case Matter                                      Petition for Relief From Late
       Other Non-PI/PD/WD Tort (35)                       Writ—Other Limited Court Case                              Claim
 Employment                                                   Review                                           Other Civil Petition
      Wrongfu[ Termination (36)                       Other Judicial Review (39)
      Other Employment (15)                               Review of Health Officer Order
                                                          Notice of Appeal—Labor
                                                              Commissioner Appeals
CM-010 [Rev. July 1, 20071                                                                                                               Page 2 of 2
                                                    CIVIL CASE COVER SHEET
            Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 5 of 27 Page ID #:10


    SHORT TITLE:                                                                                          CASE NUMBER

    Darryl Jacobs v. Sequoia Financial Services, Inc., et al.                                                           21 ST          LC~ 0 44 3'1

                                                  CIVIL CASE COVER SHEET ADDENDUM AND
                                                          STATEMENT OF LOCATION
                   (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

I                  This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.                                  I




        Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                      Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


        Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

        Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                      chosen.

                                           Applicable Reasons for Choosing Court Filing Location (Column C)

1.Class actions must be filed in the Stanley Mosk Courthouse, Central District.          7.Location where petitioner resides.
2.Permissive filing in central district.                                                 8.Location wherein defendant/respondentfunctions wholly.
3.Location where cause of action arose.                                                  9.Location where one or more of the parties reside.
4.Mandatory personal injury filing in North District.                                  10.Location of Labor Commissioner Office.
                                                                                       11.Mandatory filing location (Hub Cases — unlawful detainer, limited
5.Location where performance required or defendant resides.                            non-collection, limited collection, or personal injury).
6.Location of property or permanently garaged vehicle.



                                                                                                                                                       C
                                  A                                                          B
                        Civil Case Cover Sheet                                          Type of Action                                         Applicable Reasons -
                              Category No.                                             (Check only one)                                         See Step 3 Above -

                               Auto (22)             ❑   A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death              1, 4, 11

                       Uninsured Motorist (46)       ❑   A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist         1, 4, 11


                                                     ❑   A6070 Asbestos Property Damage                                                    1, 11
                            Asbestos(04)
                                                     ❑   A7221 Asbestos - Personal Injury/Wrongful Death                                   1, 11

                         Product Liability (24)      ❑   A7260 Product Liability (not asbestos or toxic/environmental)                     1, 4, 11

                                                     ❑   A7210 Medical Malpractice - Physicians & Surgeons                                 1, 4, 11
                       Medical Malpractice (45)                                                                                            1, 4, 11
                                                     ❑   A7240 Other Professional Health Care Malpractice

                                                     ❑   A7250 Premises Liability (e.g., slip and fall)                                    1, 4, 11
                           Other Personal
                           Injury Property           ❑   A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                           1, 4, 11
                          Damage Wrongful                      assault, vandalism, etc.)
      O 0                    Death (23)                                                                                                    1, 4, 11
                                                     ❑   A7270 Intentional Infliction of Emotional Distress
                                                                                                                                           1, 4, 11
                                                     ❑   A7220 Other Personal Injury/Property DamageNVrongful Death




                                                    CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
      LASC CIV 109 Rev. 12/18
                                                       AND STATEMENT OF LOCATION                                                           Page 1 of 4
      For Mandatory Use
            Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 6 of 27 Page ID #:11


SHORT TITLE:                                                                                       CASE NUMBER

Darryl Jacobs v. Sequoia Financial Services, Inc., et al.
                              p.                                                          B                                               C Applicable
                    Civil Case Cover Sheet                                           Type of Action                                    Reasons - See Step 3
                          Category No.                                              (Check only one)                                         Above


                      Business Tort (07)         ❑    A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3

   ~ 'C
   a~ F0
   fl L
                       Civil Rights (08)         ❑    A6005 Civil Rights/Discrimination                                                1, 2, 3
   0
                       Defamation (13)           ❑    A6010 Defamation (slander/libel)                                                 1, 2, 3


  - c                     Fraud (16)             ❑    A6013 Fraud (no contract)                                                        1, 2, 3
  Fz o
  o  R.
  U) ~                                           ❑    A6017 Legal Malpractice                                                          1, 2, 3
                 Professional Negligence (25)
  a ~                                            ❑    A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3
   c E
   o        ta
  zo
                          Other (35)             [Z A6025 Other Non-Personal Injury/Property Damage tort                               1, 2, 3


     c            Wrongful Termination (36)      ❑    A6037 Wrongful Termination                                                       1, 2, 3
     d
       E
     a                                           ❑    A6024 Other Employment Complaint Case                                            1, 2, 3
     0
    c              Other Employment (15)
       E                                         ❑    A6109 Labor Commissioner Appeals                                                 10
     w

                                                 ❑    A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                       2, 5
                                                            eviction)
                 Breach of Contract/ Warranty                                                                                          2, 5
                             (06)                ❑    A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                       (not insurance)                                                                                                 1, 2, 5
                                                 ❑    A6019 Negligent Breach of Contra ct/Warra nty (no fraud)
                                                                                                                                       1, 2, 5
                                                 ❑    A6028 Other Breach of Contract/Warranty (not fraud or negligence)


                                                 ❑    A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                       Collections (09)
                                                 ❑    A6012 Other Promissory Note/Collections Case                                     5, 11
                                                 ❑    A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                 5, 6, 11
                                                            Purchased on or after January 1 2014

                   Insurance Coverage (18)       ❑    A6015 Insurance Coverage (not complex)                                           1, 2, 5,8


                                                 ❑    A6009 Contractual Fraud                                                          1, 2, 3, 5

                     Other Contract (37)         ❑    A6031 Tortious Interference                                                      1, 2, 3, 5

                                                 ❑    A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                   Eminent Domain/Inverse
                                                 ❑    A7300 Eminent Domain/Condemnation                Number of parcels               2,6
                     Condemnation (14)
     3.
     ~
       N            Wrongful Eviction (33)       ❑    A6023 Wrongful Eviction Case                                                     2,6
     Q
     0
     ..
     a
       R                                         ❑    A6018 Mortgage Foreclosure                                                       2,6
       N
     ~
                   Other Real Property (26)      ❑    A6032 Quiet Title                                                                2,6

                                                 ❑    A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2, 6

                 Unlawful Detainer-Commercial
                                                 ❑    A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
       a~
                             (31)
     c
    .~
                 UnlawFul Detainer-Residential
       d                                         ❑    A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11
    0                         32
     ~                Unlawful Detainer-
     4                                           ❑    A6020FUnlawful Detainer-Post-Foreclosure                                         2, 6, 11
                    Post-Foreclosure 34
    c
     ~           UnlawFul Detainer-Drugs (38)     ❑   A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



                                                 CIVIL CASE COVER SHEET A®®EN®UfVI                                                   Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                    AN® STATEIIlIENT OF LOCATION                                                       Page 2 of 4
 For Mandatory Use
           Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 7 of 27 Page ID #:12


SHORT TITLE:                                                                                       CASE NUMBER

Darryl Jacobs v. Sequoia Financial Services, Inc., et al.
                              A                                                           B                                  C Applicable
                   Civil Case Cover Sheet                                            Type of Action                       Reasons - See Step 3
                         Category No.                                               (Check only one)                            Above


                     Asset Forfeiture (05)        ❑    A6108 Asset Forfeiture Case                                        2, 3, 6


                  Petition re Arbitration (11)    ❑    A6115 Petition to Compel/Confirm/VacateArbitration                 2,5
       3
     a>
    .~
     a~                                           ❑    A6151 Writ - Administrative Mandamus                               2,8
    ~
    m
    .~               Writ of Mandate (02)         ❑    A6152 Writ - Mandamus on Limited Court Case Matter                 2
    =a                                                                                                                    2
       ~                                          ❑    A6153 Writ - Other Limited Court Case Review
       ~

                  Other Judicial Review (39)      ❑    A6150 Other Writ /Judicial Review                                  2,8


                Antitrust/Trade Regulation (03)   ❑    A6003 AntitrusUTrade Regulation                                    1, 2, 8


                   Construction Defect (10)       ❑    A6007 Construction Defect                                          1, 2, 3

                  Claims Involving Mass Tort                                                                              1, 2, 8
                                                  ❑    A6006 Claims Involving Mass Tort
                             (40)

                   Securities Litigation (28)     ❑    A6035 Securities Litigation Case                                   1, 2, 8

                          Toxic Tort                                                                                      1, 2, 3, 8
                                                  ❑    A6036 Toxic TorUEnvironmental
                      Environmental (30)

                 Insurance Coverage Claims                                                                                1, 2, 5, 8
       a                                          ❑    A6014 Insurance Coverage/Subrogation (complex case only)
                   from Complex Case (41)

                                                  ❑    A6141 Sister State Judgment                                        2, 5, 11

                                                  ❑    A6160 Abstract of Judgment                                         2,6

                                                  ❑    A6107 Confession of Judgment (non-domestic relations)              2,9
                         Enforcement
                       of Judgment (20)           ❑    A6140 Administrative Agency Award (not unpaid taxes)               2,8

                                                  ❑    A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2, 8

                                                  ❑    A6112 Other Enforcement of Judgment Case                           2, 8,9


                           RICO (27)              ❑    A6033 Racketeering (RICO) Case                                     1, 2, 8
       y
    y +r
   7       ~
   0                                              ❑    A6030 Declaratory Relief Only                                      1, 2, 8
     n.
   a E
   ~ o                Other Complaints            ❑    A6040 Injunctive Relief Only (not domestic/harassment)             2,8
    c.~ V         (Not Specified Above) (42)      ❑    A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8
   ~       v≥                                     ❑    A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

                    Partnership Corporation                                                                               2,8
                                                  ❑    A6113 Partnership and Corporate Governance Case
                       Governance (21)

                                                   ❑   A6121 Civil Harassment With Damages                                2, 3, 9

                                                   ❑   A6123 Workplace Harassment With Damages                            2, 3, 9
                                                   ❑   A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3, 9
                      Other Petitions (Not
                     Specified Above) (43)         ❑   A6190 Election Contest                                             2
   n       U                                       ❑   A6110 Petition for Change of Name/Change of Gender                 2,7
                                                   ❑   A6170 Petition for Relief from Late Claim Law                      2 g 8
                                                   ❑   A6100 Other Civil Petition                                         2, 9




                                                  CIVIL CASE COVER SFiEET A®DEN®Uldll                                   Local Rule 2.3
  LASC CIV 109 Rev. 12/18                            ANp STATEIi11ENT OF LOCATION                                         Page 3 of 4
  For Mandatory Use
           Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 8 of 27 Page ID #:13


 SHORT TITLE:                                                                        CASE NUMBER

 Darryl Jacobs v. Sequoia Financial Services, Inc., et al.

Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
            (No address required for class action cases).

                                                                 ADDRESS:
   RE,asoN:                                                      8741 Dartford Place
                                                                 Inglewood CA 90305
    ❑ 1. ❑ 2.®3. ❑ 4. ❑ 5. ❑ 6. ❑ 7. ❑ 8. ❑ 9. ❑ 10. ❑ 11.



   CITY:                                 STATE:     ZIPCODE:

   Inglewood                             CA        190305


Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                          District of
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: June 11, 2021                                                             C/1
                                                                                 (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, L.ASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                       CIVIL CASE COVER SHEET ADDENDUM                                                Local Rule 2.3
  LASC civ 109 Rev. 12/18
                                          AND STATEIVIENT OF LOCATION                                                   Page 4 of 4
  For Mandatory Use
Electronically FILE
                   Case   2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 9 of 27 Page ID #:14Clerk
                     by Superior                                                                             Officer/Clerk of Court, by G. Villarreal,Dep{~ty
                                                                         21STLC04431                                                                     I
                              CourtAssigned for all puposes toeSpring Street CourthouseSJudical OfficerXUpinder Kalra




                      Todd M. Friedman (216752)
              1
                      Adrian R. Bacon (280332)
              2       Law Offices of Todd M. Friedman, P.C.
                      21550 Oxnard St., Suite 780
              3       Woodland Hills, CA 91367
                      Phone: 323-306-4234
              4
                      Fax:866-633-0228
              5       tfriedmangtoddflaw.com
                      abacon(Ltoddflaw.com
              6

              7
                      Attorneys for Plaintiff

               8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                               FOR THE COUNTY OF LOS ANGELES
              9                                     LIMITED JURISDICTION
            10
                      DARRYL JACOBS,                                            ) CASE NO.: 2 ,1 S T LC~ 0 4 4 3 1
            11                                                                  )
                                                Plaintiff,                      ) COMPLAINT FOR VIOLATIONS OF:
            12
            13        -vs-                                 )                              l. Violation of the Fair Debt Collection
                                                           )                                 Practice Act;
            14        SEQUOIA FINANCIAL SERVICES, INC.; )                                 2. Violation of the Rosenthal Fair Debt
                      EXPERIAN INFORMATION SOLUTIONS, )                                      Collection Practices Act;
            15        INC.; TRANS UNION LLC, AND DOES 1-10 )                              3. Violation of the Fair Credit
            16        inclusive,                           )                                 Reporting Act; and
                                                           )                              4. Violation of California Consumer
            17                         Defendants.         )                                 Credit Reporting Agencies Act
                                                                                 )
             18                                                                      (Amount not to Exceed $10,000)
            19
                                                                                     Jnry T>rial Demanded
            20
            21
                                                                  I. INTRODUCTION
            22
                             1.       This is an action for damages brought by an individual consumer for Defendant
            23
                      SEQUOIA FINANCIAL SERVICES, INC.'s violations of the Fair Debt Collection Practices
            24
                      Act, 15 U.S.C. § 1692 et seq. (hereinafter "FDCPA") and the Rosenthal Fair Debt Collection
            25
                      Practice Act, Cal. Civ. Code § 1788 et seq. (hereinafter "RFDCPA"), both of which prohibits
            26
                      debt collectors from engaging in abusive, deceptive, and unfair practices. This is also an action
            27
                      for damages brought by an individual consumer for Defendant SEQUOIA FINANCIAL
            28
                      SERVICES, INC.., Experian Information Solutions, and Trans Union LLC's violations of the



                                                                          Complaint - 1
 Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 10 of 27 Page ID #:15




1    Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (hereinafter, "FCRA") and the California
2    Consumer Credit Reporting Agencies Act, Cal. Civ. Code § 1785.25(a) (hereinafter, "CA
3    CCRAA"), both of which regulate the collection, dissemination, and use of consumer
4 I information, including consuiner credit inforination.
5                                         II. PARTIES

 6          2.     Plaintiff, DARRYL JACOBS (hereinafter "Plaintiff'), is a natural person

 7   residing in Los Angeles County, and is a"consumer" as defined by the FDCPA, 15 U.S.C.

 8   §1692a(3) and a"debtor" as defined by Cal. Civ. Code § 1788.2(h), a"consumer" as defined by

 9   15 U.S.C. § 1681a.

10          3.     At all relevant times herein, Defendant SEQUOIA FINANCIAL SERVICES,

11   INC. (hereinafter Defendant "SEQUOIA FINANCIAL") was a company engaged, by use of the

12   mails and telephone, in the business of collecting a debt from Plaintiff which qualifies as a

13   "debt," as defined by 15 U.S.C. § 1692a(5), and a"consumer debt," as defined by Cal. Civ.

14   Code § 1788.2(f). Defendant regularly attempts to collect debts alleged to be due another, and

15   therefore is a"debt collector" as defined by the FDCPA, 15 U.S.C. § 1692a(6), and RFDCPA,

16   Cal. Civ. Code § 1788.2(c)
            4.     Furthermore,    Defendant     SEQUOIA        FINANCIAL       regularly   provided
17
18   information to consumer reporting agencies and is therefore an "information furnisher" as

19   defined by the FCRA and CA CCRAA. At all relevant times, Defendant was a"person" as that

20   term is defined by 15 U.S.C. § 1681a(b).
            5.     Defendant, EXPERIAN INFORMATION SOLUTIONS, INC. (herein after
21
22   Defendant "EXPERIAN"), is a"person" as that term is defined by 15 U.S.C. §1681a(b).

23   Defendant is a person who, for monetary fees, dues, or on a cooperative nonprofit basis,
     regularly engages in whole or in part in the practice of assembling or evaluating consumer credit
24
     information or other infonnation on consumers for the purpose of preparing or furnishing
25
     consumer reports, and Defendant is therefore a"consumer reporting agency" as the term is
26
     defined under the FCRA, 15 U.S.C. § 1681 a(f).
27
28




                                                Complaint - 2
 Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 11 of 27 Page ID #:16




1           6.      Defendant, TRANS UNION LLC (herein after Defendant "TRANS UNION"),
2    is a"person" as that term is defined by 15 U.S.C. §1681a(b). Defendant is a person who, for
 3   monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part
 4   in the practice of assembling or evaluating consumer credit information or other information on
 5   consumers for the purpose of preparing or furnishing consumer reports, and Defendant is

 6   therefore a"consumer reporting agency" as the term is defined under the FCRA, 15 U.S.C. §

 7   1681a(f).

 8          7.      At all relevant times, credit reports as alleged in this pleading are "consumer

 9   reports" as that term is defined by 15 U.S.C. §1681a(d).

10          8.      The above named Defendant, and its subsidiaries and agents, are collectively

11   referred to as "Defendants." The true names and capacities of the Defendants sued herein as

12   DOE DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who therefore

13   sues such Defendants by fictitious names. Each of the Defendants designated herein as a DOE

14   is legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of Court to

15   amend the Coinplaint to reflect the true names and capacities of the DOE Defendants when such

16   identities become known.

17          9.      Plaintiff is informed and believes that at all relevant times, each and every

18   Defendant was acting as an agent and/or employee of each of the other Defendants and was

19   acting within the course and scope of said agency and/or employment with the full knowledge

20   and consent of each of the other Defendants. Plaintiff is informed and believes that each of the

21   acts and/or omissions coinplained of herein was inade known to, and ratified by, each of the

22   other Defendants.

23                                  III. FACTUAL ALLEGATIONS
            10.     At various and inultiple times prior to the filing of the instant complaint,
24
     including within the one year preceding the filing of this complaint, Defendant SEQUOIA
25
     FINANCIAL contacted Plaintiff and reported derogatory inforination on Plaintiff's consumer
26
     credit report, all in connection with collection on an alleged debt.
27
28




                                                 Complaint - 3
 Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 12 of 27 Page ID #:17




1            11.     Plaintiff does not owe Defendant SEQUOIA FINANCIAL the alleged debt
 2   Defendant SEQUOIA FINANCIAL was, at all times relevant herein, attempting to collect from
 3   Plaintiff.
 4           12.     In addition, Defendant SEQUOIA FINANCIAL reported derogatory information
 5   on Plaintiff's credit report.

 6           13.     However, Plaintiff is informed, upon valid information and belief, that the

 7   reporting is inaccurate.

 8           14.     In or around April of 2021, Plaintiff disputed with Defendant informing them

 9   that the debt was invalid and should not be reported on to the credit bureaus. Additionally,

10   Plaintiff requested Defendant to validate the debt and services performed from the original

11   creditor.

12           15.     Defendant, in turn, sent Plaintiff a letter addressed to Plaintiff's wife that

13   enclosed confidential information.

14           16.     § 1788.17 of the RFDCPA mandates that every debt collector collecting or

15   attempting to collect a consumer debt shall comply with the provisions of Sections 1692b to

16   1692j, inclusive, of, and shall be subject to the remedies in Section 1692k of, Title 15 of the

17   United States Code statutory regulations contained within the FDCPA, 15 U.S.C. § 1692d, and

18   § 1692d(5).

19           17.     Defendant SEQUOIA FINANCIAL's conduct violated the FDCPA and

20   RFDCPA in multiple ways, including but not limited to:

21           18.
                     a) Falsely representing the character, amount, or legal status of Plaintiff's debt
22                      (15 U.S.C. § 1692e(2)(A));
23
                     b) Communicating or threatening to communicate credit information which is
24                      kiiown or which should be known to be false (15 U.S.C. § 1692e(8));

25
             19.     Defendant SEQUOIA FINANCIAL furnished inaccurate and false information
26
     to the consumer credit reporting agencies. This has resulted in a negative effect on Plaintiff's
27
     credit score.
28
             20.     Such derogatory information was false, tnisleading, or incomplete.



                                                Complaint - 4
 Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 13 of 27 Page ID #:18




 1          21.     Defendants failed to reasonably reinvestigate and permitted the erroneous
 2   derogatory information on Plaintiff's consumer credit report.
 3          22.     This reporting had a severely negative effect on Plaintiff's credit score.
 4          23.     Defendant SEQUOIA FINANCIAL is aware that the credit reporting agencies to

 5   which they are providing this information are going to disseminate this information to various

 6   other persons or parties who will be reviewing this infonnation for the purpose of extending

 7   credit, insurance or einployment and that they have already done so.

 8          24.     As a result of Defendants' inaccurate reporting of Plaintiff's accounts, Plaintiff's

 9   credit score decreased. Plaintiff was and/or will be denied future loans due to the derogatory

10   items placed by Defendants on Plaintiff's credit report.

11          25.     The inaccurate inforrnation negatively reflects upon the Plaintiff, Plaintiff's

12   credit repayment history, Plaintiff's financial responsibility as a debtor and Plaintiff's credit

13   worthiness.

14          26.     The credit reports have been and continue to be disseminated to various persons

15   and credit grantors, both known and unknown.

16          27.     Plaintiff has been damaged, and continues to be darnaged, in the following ways:
                    a. Emotional distress and mental anguish associated with having incorrect
17                      derogatory personal infortnation transmitted about Plaintiff to other people
                        both known and unknown; and
18
                    b. Decreased credit score which may result in inability to obtain credit on future
19                      attempts.
                    c. Out of pocket expenses associated with disputing the information only to find
20                      the infonnation to remain on the credit report;
21
            28.     At all times pertinent hereto, Defendants were acting by and through its agents,
22
     servants and/or employees who were acting within the course and scope of their agency or
23
     employment, and under the direct supervision and control of Defendants herein.
24
            29.     At all times pertinent hereto, the conduct of Defendants, as well as that of its
25
     agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly
26
     negligent disregard for federal and state laws and the rights of Plaintiff herein.
27
28




                                                 Complaint - 5
 Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 14 of 27 Page ID #:19




1            30.     Defendants violated sections 1681n and 16810 of the FCRA by engaging in the
2    following conduct that violates 15 U.S.C. §1681s-2(b):
                   a. Willfully and negligently continuing to furnish and disseminate inaccurate
3                      and derogatory credit, account and other information concerning the Plaintiff
4                      to credit reporting agencies and other entities despite knowing that said
                       information was inaccurate; and,
 5                 b. Willfully and negligently failing to comply with the requirements imposed
                       on furnishers of information pursuant to 15 U.S.C. §1681s-2.
6
 7           31.     Defendants' conduct was a direct and proximate cause, as well as a substantial
 8   factor, in causing the injuries, damages and harm to Plaintiff that are outlined more fully above,
 9   and as a result, Defendants are liable to compensate Plaintiff for the full amount of statutory,
10   actual and punitive damages, along with attorneys' fees and costs, as well as such other relief
11   permitted by law.
12           32.     Further, Defendant SEQUOIA FINANCIAL failed to notify Plaintiff of their
13   intention to report negative information on their credit reports. Defendants then failed to correct
14   the disputed information within thirty days of Plaintiff's dispute of that information.
15           33.     As a result of the above violations of the FDCPA, RFDCPA, FCRA, and CCRA,
16   Plaintiff suffered and continue to suffer injury to Plaintiff's feelings, personal humiliation,
17   embarrassment, mental anguish and emotional distress, and Defendants are liable to
18   PLAINTIFF for PLAINTIFF' S actual damages, statutory damages, and costs and attorney's
19 Ifees.
                                 COUNT I: VIOLATION OF FAIR DEBT
20                                  COLLECTION PRACTICES ACT
21                          (As to Defendant SEQUOIA FINANCIAL ONLY)

22
             34.     Plaintiff reincorporates by reference all of the preceding paragraphs.
23
             35.      To the extent that Defendant's actions, counted above, violated the FDCPA,
24
     I those actions were done knowingly and willfully.
25
                                        PRAYER FOR RELIEF
26
             WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant
27
     I for the following:
28                           a.    Actual damages;



                                                Complaint - 6
 Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 15 of 27 Page ID #:20




                           b.     Statutory damages for willful and negligent violations;
1
                           C.     Costs and reasonable attorney's fees; and
2                          d.     For such other and further relief as may be just and proper.

3                            COUNT II: VIOLATION OF ROSENTHAL
                           FAIR DEBT COLLECTION PRACTICES ACT
4
                          (As to Defendant SEQUOIA FINANCIAL ONLY)
 5
 6          36.     Plaintiff reincorporates by reference all of the preceding paragraphs.

 7                                      PRAYER FOR RELIEF

 8          WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant

 9 I for the following:
                                   1.      Actual damages;
10                                 2.      Statutory damages;
                                   3.      Costs and reasonable attorney's fees; and
11
                                   4.      For such other and further relief as may be just and
12                                         proper.

13
              COUNT III: VIOLATION OF THE FAIR CREDIT REPORTING ACT
14
                                         (As to all Defendants)
15
            37.     Plaintiff incorporates by reference all of the preceding paragraphs.
16
            38.     To the extent that Defendants' actions, counted above, violated the FCRA,
17
     those actions were done knowingly and willfully.
18                                   PRAYER FOR RELIEF
19          WHEREFORE, Plaintiff respectfully prays that judgment be entered against the
20   Defendants for the following:
                           a.      Actual damages;
21                         b.      Statutory damages for willful and negligent violations;
22                         C.      Costs and reasonable attorney's fees; and
                           d. .    For such other and further relief as may be just and proper.
23
            COUNT IV: VIOLATION OF THE CALIFORNIA CONSUIVIER CREDIT
24                          REPORTING AGENCIES ACT
25                              (As to all Defendants)

26
            39.     Plaintiff incorporates by reference all of the proceeding paragraphs.
27
            40.     Defendants negligently and willfully furnished information to the credit
28
     reporting agencies it knew or should have known was inaccurate.



                                                Complaint - 7
 Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 16 of 27 Page ID #:21




1               41.    Based on these violations of Civil Code § 1785.25 (a), Plaintiff is entitled to the
 2   remedies afforded by Civil Code § 1785.31, including actual damages, attorney's fees, pain and
 3   suffering, injunctive relief, and punitive damages in an arnount not less than $100 nor more than
 4   $5,000, for each violation as the Court deems proper.
 5
 6
 7                                         PRAYER FOR RELIEF

 8              WHEREFORE, Plaintiff respectfully requests that judgment be entered against

 9   Defendants for the following:
                           A.      Actual damages;
10                         B.      Statutory damages for willful and negligent violations;
11                         C.      Costs and reasonable attorney's fees; and
                           D.      For such other and further relief as the Court may deein just and
12                                 proper.
13                       PLAINTIFF HEREBY REQUESTS A TRIAL BY .TURY
14
15              42.    Pursuant to her right under Article 1, Section 16 of the Constitution of the State

16   of California, Plaintiff hereby demands, respectfully of course, a trial by jury on all issues so

17   triable.

18
                Respectfully submitted this 11 th day of June, 2021.
19
20                                             By:        C/T
21                                                     Todd M. Friedman, Esq.
                                                       Law Offices of Todd M. Friedman, P.C.
22                                                     Attorney for Plaintiff
23
24
25
26
27
28




                                                     Complaint - 8
   Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 17 of 27 Page ID #:22


                                                                                            Reserved for Clerk's    File   Stamp
          SUPERIOR COURT OF CALIFORNIA
             COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
                                                                                                        FILE[~
S prin9 Street Courthouse                                                                    S    t>~t Caud of Cafifornia
                                                                                                 COamtyOf a.tisAngedes
312 North Spring Street, Los Angeles, CA 90012
                                                                                                    0611112021
PLAINTIFF(S):
                                                                                                     -, E xacm Eya QE~' ~ at& dt eami
                                                                                       Eh1,Tri R cardv
Darryl Jacobs                                                                                             vmammaI
                                                                                        %r
DEFENDANT(S):

Sequoia Financial Services, Inc. et al
                                                                                       CASE NUMBER:
      NOTICE OF CASE ASSIGNMENT — LIMITED CIVIL CASE
                                                                                      21STLC04431

Case is assigned for all purposes to the judicial officer indicated below. Notice given to Plaintiff / Cross-Complainant /
Attorney of Record on        06/11/2021

                               ASSIGNED JUDGE                      DEPARTMENT                               ROOM
                               Upinder S. Kalra                           26

                                                             Sherri R. Carter, Executive Officer / Clerk of Court
                                                          By G. Villarreal                          , Deputy Clerk

                                      Instructions for Handling Limited Civil Cases

The following critical provisions, as applicable in the Los Angeles Superior Court are cited for your information.
PRIORITY OVER OTHER RULES: The priority of Chapter Seven of the LASC Local Rules over other inconsistent
Local Rules is set forth in Rule 7.2© thereof.
CHALLENGE TO ASSIGNED JUDGE: To the extent set forth therein, Government Code section 68616(i) and Local
Rule 2.5 control the timing of Code of Civil Procedure section 170.6 challenges.
TIME STANDARDS: The time standards may be extended by the court on[y upon a showing of good cause.
(Cal. Rules of Court, ru[e 3.110.) Failure to meet time standards may resu[t in the imposition of sanctions.
(Local Rule 3.37.)
Except for collections cases pursuant to California Rules of Court, rule 3.740, cases assigned to the Individual
Calendar Court will be subject to processing under the following time standards:
COMPLAINTS: AII complaints shall be served and the proof of service filed within 60 days after filing of the complaint.
CROSS-COMPLAINTS: Without leave of court first being obtained, no cross-complaint may be filed by any party after
their answer is filed. Cross-complaints against parties new to the action must be served and the proof of service filed
within 30 days after the filing of the cross-complaint. A cross-complaint against a party who has already appeared in
the action must be accompanied by proof of service of the cross-complaint at the time it is filed. (Code Civ. Proc., §
428.50.)
DEFAULTS (Local Rule 9.10): If a responsive pleading is not senred within the time to respond and no extension of
time has been granted, the plaintiff must file a Request for Entry of Default within 10 days after the time for service has
elapsed. Failure to timely file the Request for Entry of Default may result in an Order to Show Cause being issued as
to why sanctions should not be imposed. The plaintiff must request default judgment on the defaulting defendants
within 40 days after entry of default.
NOTICED MOTIONS: AII regularly noticed motions will be calendared through the assigned department. Each motion
date must be separately resenred and filed with appropriate fees for each motion. Motions for Summary Judgment
must be identified at the time of reservations. AII motions should be filed in the clerk's office.
EX PARTE MATTERS: AII ex parte applications should be noticed for the courtroom.
UNINSURED MOTORISTS CLAIMS: Delay Reduction Rules do not apply to uninsured motorist claims. The plaintiff
must file a Notice of Designation with the Court identifying the case as an uninsured motorist claim, under Insurance
Code section 11580.2.


                                  NOTICE OF CASE ASSIGNMENT — LIMITED CIVIL CASE
LACIV _    001 (Rev. [03/17)
LASC Approved 09-04
Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 18 of 27 Page ID #:23

                                                                                                                   2018-S




 1

 2
                                                                                               FILE®
                                                                                      Superior Court of Cakfomia
                                                                                        Gounty of Los Angeles
 3I
                                                                                             APR 18 2018
 4
                                                                                3herrt R,     rt , Ex C~t t e OBirer/Clerk
 5                                                                               gy             ~"'~-             Qeputy
                                                                                           S ephanie Chung
 6

 7

 8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                                      FOR THE COUNTY OF LOS ANGELES
10

11  In re Civil Limited Jurisdiction Cases           ) FIRST AMENDED STANDING ORDER
                 in Department  94 (Non-Collection   )(Effective as of April 23, 2018)
12. Calendared
    Cases)                                         .~).
13

14           TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:
15           Pursuant to the Califomia Code of Civil Procedure ("C.C.P."), the California Rules of Court
16     ("C.R.C."), and the Los Angeles County Court Rules ("Local Rules"), the Los Angeles Superior
17' Court ("LASC" or "Court") HEREBY AMENDS AND SUPERSEDES THE JANUARY 12, 2018

18     STANDING ORDER, AND THE COURT HEREBY ISSUES THE FOLLOWING STANDING
19. ORDER THAT SHALL APPLY TO ALL LIMITED CIVIL (NON COLLECTION) CASES FILED

20 IAND/OR HEARD IN DEPARTMENT 94.

21            1.       PLAINTIFF(S) IS/ARE ORDERED_TO SERVE A COPY OF THIS STANDING
22     ORDER ON THE DEFENDANT(S) WITH COPIES OF THE SUMMONS AND COMPLAINT
23     AND TO FILE PROOF OF SERVICE, AS MANDATED IN THIS ORDER.
24            2.       The Court sets the following trial date in this case in Department 94 (7t1i Floor, Room
25     723) at the Stanley Mosk Courthouse, 111 North Hill Street, Los Angeles, CA 90012:
26 '

27
                           TRIAL: Order to Show Cause Re: Failure to File Proof of"Service: 06/14/2024
                                     Non-Jury Tria1:12/09/2022
                           Date•                                            at 8:30 a.m.
28



                                                                 1
                                             r'IPt.7 I FIMCINLlCU .l I/11NUIIV%,; VRUCrC
                   CIVIL LIMITED JURISDICTION CASES CALENDARED IN DEPT. 94 (NON COLLECTION CASES)
Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 19 of 27 Page ID #:24

                                                                                                  201




 1                               SERVICE OF SUMMONS AND COMPLAINT
 2            3.        The trial date set forth above is conditioned on the defendant(s) being served with the
 3    summons and complaint within six (6) months of the filing of the complaint. The trial date may be
 4    continued to a later date if service is not accomplished within six months. The parties may stipulate
 5'I to keep the original trial date even if service of the summons and complaint is not completed within
 6    six moriths of the filing of the original complaint.
 7           4.         The summons and complaint shall be served upon the defendant(s) within three years.
 8    after the complaint is filed in this action. (C.C.P., § 583.210, subd. (a).) Failure to comply will result
 9    in dismissal, without prejudice, of the action, as to all unserved parties who have not been dismissed
l0" as of that date. (C.C.P., § 581, subd. (g).) The dismissal without prejudice as to the unserved parties
ll    for this case shall be effective on the following date:
12
                   I              UNSERVED PARTIES DISMISSAL DATE
13
14!
15'
16'
17
18            5.        No case management, mandatory settlement or final status conferences will be
19 , conducted in this case.
20                                             LAW AND MOTION
21'          6.         All regularly noticed pretrial motions will be heard in Department 94 on Mondays,
22 ; Tuesdays, Wednesdays, and Thursdays at 8:30 a.m. A motion will be heard only if a party reserves a
23    hearing date by going to the court's website at www.lacourt.org and reserving it through the Court

24    Reservation System ("CRS") accessed via the "Divisions" tab at the top ofthe webpage, in the

25    "Civil" Division section. AlI motions should be filed at the filing window on the first floor of the

26    Stanley Mosk Courthouse and filed and served in accordance with C.C.P., § 1005, subd. (b), and all ,

27    other relevant statutes.

28



                                                             E
                                            FIRST AMENDED STANDING ORDER
                   CIVIL LIMITED JURISDICTION CASES CALENDARED IN DEPT. 94 (NON COLLECTION CASES)
Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 20 of 27 Page ID #:25

                                                                                                    2018-SJ-008-00




 1            7.       Tentative Rulines may be posted on the Court's internet site no later than the day prior
 2: to the hearing. To access tentative rulings, parties may go to www.lacourt.orQ. select "Civil"
 3     Division from the Divisions" tab at the top of the webpage, then click on "Tentative Rulings," and
 4     then type the case number in the box and click "Search."
 5!                                        EX PARTE APPLICATIONS
 6,'          8.       Ex parte applications must be noticed for 1:30 p.m. in Department 94 and filed and
 7' served in accordance with C.R.C., Rules 3.1201-3.1207. All ex parte application fees must be paid
 8     by 1:00 p.m. at the filing window on the first ffloor of the Stanley Mosk Courthouse.
 9                                                   JURY FEES
10 ,          9.       The fees for jury trial shall be due no later than 365 calendar days after the filing of
11     the initial complaint, or as otherwise provided by C.C.P., § 631, subds. (b) and (c).
12 '                                 STIPULATION TO CONTINUE TRIAL
13 '          10.      A trial will be postponed if all attorneys of record and/or the parties who have
14     appeared in the action stipulate in writing to a specific continued date. If the stipulation is filed less
15 , than five (5) court days before the scheduled trial date, then a courtesy copy of the stipulation must be
16. filed in Department 94. A proposed order shall be lodged along with the stipulation. The Stipulation
17 ' and Order should be filed in Room 118 of the Stanley Mosk Courthouse with the required filing fees.
18 '                                                    TRIAL
19            11.      Parties are to appear on the trial date ready to go to trial, and must meet and confer on
20 , all pretrial matters at least 20 calendar days before the trial date. On the date of trial, the parties shall
21 ' bring with them to Department 94 a three-ring binder with a table of contents containing conformed
22     copies of each of the following documents behind a separate tab.
23                     1) Printed copies of the Current Operative Pleadings (including the operative
24 -                       complaint; answer; cross-complaint, if any; and answer to cross-complaint);
25,                    2) Motions in Limine, if any, which must be served and filed in accordance with the
26 '                       Local Rules, Rule 3.57;
27 ,                   3) Joint Statement of the Case (if a jury trial);
28



                                                           ~
                       `                    FIRST AMENDED STANDING ORDER
                   CIVIL LIMITED JURiSDICTION CASES CALENDARED IN DEPT. 94 (NON COLLECTION CASES)
Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 21 of 27 Page ID #:26

                                                                                                  201




 l                     4) Joint Witness List disclosing an offer of proof regarding the testimony of each
 2                         witness, the tirne expected for testimony of each witness, the total time expected
 3                         for all witnesses, and the need, if any, for an interpreter;
 4                     5) Joint Exhibit List;
 5'                    6) Printed and Edited Joint Proposed Jury Instructions (if a jury trial), and            '
 6                     7) Printed Joint Proposed Verdict Form(s) (if a jury trial).
 7             The parties shall also bring a second binder containing the Joint Exhibits in an Exhibit Book
 8     numbered appropriately.
 9             FAILURE TO PROVIDE ANY OF THE AFOREMENTIONED DOCUMENTS ON
10     THE TRIAL DATE MAY CAUSE A DELAY IN THE CASE BEING ASSIGNED TO A
11': TRIAL COURT.

12'            GOOD CAUSE APPEARING THEREFOR, IT IS ORDERED.
13'

14'

15     Dated: .:          _ 1g    ?aO 1$                                          ~

16;                                                           DEBRE K. WEINTRAUB
                                                              Supervising Judge, Civil
17                                                            Los Angeles Superior Court
18

19
20 `

21
22

23
24
25
26
27
28




                                            FIRST AMENDED STANDING ORDER
                   CIVIL LIMITED JURISDICTION CASES CALENDARED IN DEPT. 94 (NON COLLECTION CASES)
Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 22 of 27 Page ID #:27




 I
                                                                           FtLED
                                                                             of        ft
2                                                                Supsu~t
                                                                        of Los Angeles
 3                                                                  C      FEB 2410
4                                                            Shertt R, C    6' o       tfClAlc
                                 ~                                                     ~
 5                                                                                 D


 6

 7                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8                                   FOR THE COUNTY OF LOS ANGELES
 9

10 In re Civil Limited Jurisdiction Cases               ) THIRD AMENDED STANDING ORDER
11 Calendared   in Departments 25 & 26 (Non-            )(Effective as of February 24, 2020)
   Collection Cnses) at the Spring Street               )
12 Courthouse                                           )
13
14           TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:
15           Pursuant to the Califonua Code of Civil Procedure (C.C.P.), the California Rules of Court
16    (C.R.C.), and the Los Angeles County Court Rules (Local Rules), the Los Angeles Superior Court
17    (LASC or Court) HEREBY AMENDS AND SUPERSEDES THE NOVEMBER 13, 2019, SECO.
18    AMENDED STANDING ORDER, AND THE COURT HEREBY ISSUES THE FOLLOWING
19 STANDING ORDER THAT SHALL APPLY TO ALL L]MITED CIVIL (NON-COLLECTION)
20 CASES. FILED AND/OR HEARD IN DEPARTMENTS 25 & 26.
21           1.      PLAINTIFF(S) IS/ARE ORDERED TO SERVE A COPY OF THIS STANDING
22 ORDER ON THE DEFENDANT(S) WTTH COPIES OF THE SUMMONS AND COMPLAINT
23    AND TO FILE PROOF OF SERVICE, AS MANDATED IN THIS ORDER.
24           2,      The Court sets the following trial date in this case at the Spring Street Courthouse in
25    the Limited Jurisdiction Department as reflected in the 1ltotice of Case Assignrnertt:
26
                         TRIAL:
27
                         Date:                                      at 8:30 a.m.
28


                                                         1

     ~ ~ CIVIL LIMITED JURISDICTION NON-COLLECTION CASES CALENDARED AT TFiE SPRING STREE'T COURTliOUSE ~
Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 23 of 27 Page ID #:28


                  i                                                        i
1                              SEIaVICE OF SUMMONS AND COMPLAINT
2           3.        The trial date set forth above is conditioned on the defendant(s) being served with the
3    summons and complaint within six (6) months o€ the filing of the compIaint. The trial date may be
4    continued to a later date if service is not accomplished within six months. The parties may stipulate
5    to keep the original trial date even if service of the summons and complaint is not completed within
6    six months of the filing of the original complaint.
7           4.        The summons and complaint shall be served upon the defendant(s) within three years
8    after the complaint is filed in this action. (C.C.P., § 583.210, subd. (a).) Failure to comply wilI resultl
9    in dismissal, without prejudice, of the action, as to all unserved parties who have not been disnnissed
10   as of that date. (C.C.P., § 581, subd. (g).) The dismissal without prejudice as to the unserved parties
11   for this case shall be effective on the following date:
12
                                UNSERVED PAIiTIES DISMISSAL DATE
13
14

15
16

17
18           5.       No case managernent, mandatory settlement or final status conferences will be
19 I conducted in this case.

20                                            LAVV AND iViOTION
21 I All regularly noticed pretrial motions will be heard in the courtroom the case is assigned to on

22   Mondays, Tuesdays, Wednesdays, and Thursdays at 10:30 a.m. A motion will be heard only if a
23   party reserves a hearing date by going to the court's website at www.lacourt.org and reserving it
24    through the Court Reservation System accessed via the "Divisions" tab at the top of the webpage, and
25    by selecting "Civil". All motions should be filed at the filing window on the first floor of the Stanley
26    Mosk Courthouse and filed and served in accordance with C.C.P., § 1005, subd. (b), and all other
27 I relevant statutes.
28




      CIVIL LIMITED JURISDICTION NON-COLLECTION CASES CALENDARED AT THE SPRING STREET COURTHOUSE
Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 24 of 27 Page ID #:29




 1            6.      Tentative Rulings may be posted on the Court's website no later than the day prior to
 2     the hearing. To access tentative rulings, parties may go to www.iacourt.ors, select "Civil" from the
 3     "Divisions" tab at the top of the webpage, then select "Tentative Rulings," and type the case number
 4 I in the box and click "Search:"
 5                                         EX PARTE APPLICATIONS
 6            7.      Ex parte applications must be noticed for 1:30 p.m. in the courtroom the case is
 7     assigned to and ffled and served in accordance with C.R.C., rules 3.1201-3.1207. All electronic
 8     must submit the application and fees by 10:00 a.m. the day before the ex parte hearing. Any ex parte
 9     applications exempt from eiectronically fling, must be submitted by 11:00 a.m. the day of the
10     hearing, at the filing window on the first floor of the Stanley Mosk Courthouse.
11                                                   JURY FEES
12            8.      The fees for jury trial shall be due no later than 365 calendar days after the filing of
13     the initial complaint or as otherwise provided by C.C.P., § 631, subds. (c)(2).
14                                  STIPULATION TO CONTINUE TRIAL
15            9.      A trial wi11 be postponed if ali attorneys of record and/or the parties who have
16     appeared in the action stipulate in writing to a specific continued date. If the stipulation is filed less
17     than ftve (5) court days before the scheduled trial date, then a courtesy copy of the stipulation must'
18     provided to the assigned courtroom. A proposed order shall be lodged along with the stipulation.
19                                                      TRIAL
20 '          10.     Parties are to appear on the trial date ready to go to trial and must meet and confer on
21     all pretrial matters at least 20 calendar days before the trial date. On the date of trial, the parties shall
22     bring with them to the cotartroom where the case is assigned a three-ring binder with a table of
23     contents containing confonned copies of each of the following documents behind a separate tab.
24                    1) Printed copies of the current operative pleadings (including the operative
25                        compfaint; answer; cross-cornplaint, if any; and answer to cross-complaint);
26                    2) Motions in Limine, if any, which must be served and filed in accordance with the
27                        Local Rules, rule 3.57;
28                    3) Joint Statement of the Case (if a jury trial);


                                                           3
       CIVIL UMITED JURISDICTION NON-COU_ECTiON CASES CALENDARED AT THE SPRINCi STREET COURTHOUSE
Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 25 of 27 Page ID #:30




 1                     4) Joint Witness List disclosing an offer of proof regarding the testimony of each
 2                        witness, the time expected for testimony of each witness, the total time expected
 3                        for all witnesses, and the need, if any, for an interpreter;
 4                     5) Joint Exhibit List;
 5                     6) Printed and edited Joint Proposed Jury Instructions (if a jury trial), and
 6                     7) Printed Joint Proposed Verdict Form(s) (if a jury trial).
 7              The parties shall also bring a second binder containing the Joint Exhibits in an Exhibit Book
 8     numbered appropriately.
 9              FAILURE TO PROVIDE ANY OF THE AFOREMENTIONED DOCUMENTS ON
10     THE TRIAL DATE MAY CAUSE A DELAY IN THE CASE BEING ASSIGNED TO A
11     TRIAL COURT.
12              GOOD CAUSE APPEARING THEREFOR, IT IS ORDERED.
13
14
15     Dated:         ~'~/~ ~   0 A~

16                                                           SAMANTHA P. JESSIVER
                                                             Supervising Judge, Civil
17
18
19
20
21
22
23 I
24 ,
25
26
27
28



                                                     4
                                       THIRD AMENDED STANDING ORDER
       CIVIL LIMITED JURISDICTIQN NON-COLLECTION CASES CALENDARED AT THE SPRING STREET COURTHOUSE
Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 26 of 27 Page ID #:31


                                                                                   aMts.t.1MftCa lU"Ct15n tWw-PJ
                                               .                                        FILED
                                                                                 superJor t.m~rt ot f aUrat~tU
                                                                                    Cauatyoll,aslluseia
  1
                                                                                      JUN 29 2016
  2                                            ~                            8l~ertl             0dllteHCletlr
  3
                                                                       ;WC
                                                                         037                           0~~
  a                         SUPLRIOR COURT OF TFffi STATE OF CALIFORNIA
  S                                  FOIt THE COUNTY OF LOS ANCIELES
  6'
    In re Limited Jurisdiction Civil Cases            )   CENE1i.AL OR]DER RE LIMITED
  7 Calendared °ua tbe Los Angeles County                 dURISDICTION CIVIL PROCEDZJ1tES:
    Supeclor Court                                        NOTICE OF WEB PO1tTAL
  8                                                       AVAII.ABILITY FOR IN'FMPRETER
                                                          REQUESTS
  g                                                   )   (Effeetive 3uly 11, 2016)
 10
 11 I TO EACH PARTY:                                            3
 12           In order to expedite the availabitity of interpseters at hearirgs on 6'amited jwisddction civil cases,
 13 IT IS IMRLl3Y ORDERED that each limited jurjsdiction civil plaintiiff sbaQl, along vNith the coinplaimt
 14 and other required documents, scrvo all naaaed defeadants with the Notice ofthe Availability of Fareb
 15 Portalfoi InWpM& Reqiiests; this nbdde iafoinis•tlie 1₹tlgarits tbat tlie Lds"Aiigdes Couaty- Superlor
 16 Court provides interpreter services in liWted jeuisdicdo8 Ovil cases at no cost to parties with limited
 17            proficiency and tliat Spanish lenguage interpreters are available in cowctrooras where limited
 18 jurisdiction eivil heerings ate heltl. 'Qhe notice will be provided to the plalntiff at tbe time the limited
 19 jurisdiction civil acdon is filed, if fded at the clerk°s office, and vili also be posted on tbe Los AnEeles
 20 County Superior Court lnternet website{kittp:/lwww.lacourt.orgl). PlaintaMs) must then indiewe service'
  21 i of the Notfce qfAvafla8iltty of 3I'eb Portarf~'or I»terpreter Requests on 1'ine 2(f) of the Proof of Service
     ~
  22 of 8uuumotts form (POS-010)a
  23           Effective immediately, this Oeneral Order i9 to resnain in effect until ottserwise ordered by the
  24 I I Presiding Judge,
  25
                                                             WA
  26 ~ DATED: June L
                   ~AL 2016
  27                                                                    B.
                                                             Pradding Judge
  28
                                                                1
                                  cENEEtAL ®IeDMx —LII4°fED JUlLffi'raICTION CIIII. PC9Et'rAL
    Case 2:21-cv-05436-ODW-SK Document 1-1 Filed 07/06/21 Page 27 of 27 Page ID #:32
                              Notice of Availabilltv of Lint,ited QvilJurisdlction W b Portgl Eor Interaretgr Renuests

The Los Angeles Superlor Court provides interpreter services at no cost to parties with limited English proficiency ln Limited Civil jurisdictlon hearings.
Spanisli lnterpreters are availabie at ail courthouse locations. Therefore, it is not hecessary to request a Spanish ianguage interpreter in advance. if
you require a Spanish interpreter, please let the courtroom staff know about your need on the day of your hearing. Limited English proflcient
indhrlduais who speak a language other than Spanish may request an Interpreter In advance of their court hearing via the Court's Web Portai for
Interpreter Requests (URLI. While the Court wi11 make every effort to locate an interpreter for the date and tirne of your hearing, it cannot guarantee
that one wlll be immediately available. If you have general questions about language access services, please contact us at
LanguaaeAccesscleLACOURT.ore,

        Uwttntgwqhg uwhdtiuln*attl hpumlwumpjwti >Rut1w1w&w11"iti qnlhhlnq Ftupq(whxtuljwtt buunujntjsjnth ]ntowbg
                      isiFLllmJwghtiq,nt hwdwg itwluwuilt4usb uutgwhg s)wgulwn~ wQllwfatjalmti tfinuhft
 i.nu LLLQtiltiup tJnwQhL tuvijw4h qwuswpwhic wlr4dwp pwpqdwujwllwh bwnwJntJajntirtitp t utpwduirEpnid uwhttwhui4tutll
 ppwawuntpJwli pwqwpwgjrutlJwh qwpntl1aUbpp cuLqLtphtih uwhtiwLw*wll ht[wgntpjntU
                                                                                             ntbb9nq IIMtMphtL I+uu;uittbpbLh
 ptupqdwtrj~ wnilwJntiaJnt4g pnlnp qwu►tupwhLhpntif iuulwhnqawb ir fltuinh, huulwLtpELh Lawpqt[wlr},h hwJut ltwluopnp
lthplJugwgithl whbpwdhztn Zk: L-lab jtuulwlitiphli]t ptupqdwbb llwphp nthtp, wtqw lubqpnu! bErg wJt) dwujtu Ql;p Ludwti oltC
'nhrlhtiwgtLbLrlwUnwpuwh* rlwhlhdf i wLdLwliwqdjaL: UvqlhphL~ uwhdwLtu*wy hdwgntJajnth ntul:gaq wUhbp, n4pbp jununttl xlt
hutywhtpl:4rg Fwgh w0111ll wlLlhqan4, ywPTui tih pwpqdwh?) h'LMwirR ubpl;wlwgLhLiswjuopng irui]uRwG bpbbg Ludwlt opp,
'1'wtnwpwit(i fawpqdwttZuitiwL bwnwJntpJwu jutugswUpUbp~ hwdwp bwjuwuthutluib utngwLg rluipuWwuh tthQngntl (URL): ta'b6
qwutwpwLb wdGti hti2liwltb Q1<p Ludwtt opL nt dwoL puipqdwti21t h1splLuyntpintL wuluihnelhLnt huititup, uwliwJh slwmwpwLh► gi
 bptu2]uwqnpntd. np hQw1t ic@p11w1ntlaJnth whd(iQwultiu hhwptutjnp yastih wulwhnqhb >;bqqwyutiz JwuiZh&tfaJwti buUnwlntpinth4tipfiL
qhpwfiblmrl hwp9tiPnQ luhzjpntd f±lcg qbdhL LanguageAccess@LACOURT.org:



;M4%MMM2WcP •                                               •                            • A909AhM
M5.FWM%ffi •                                                    • ;~E1~~1~3 • ~i~i~€~~PP~h~~e~~StJ~h
tbMWIi~~`JW~+~EMAf$iIPNRL)M~IEPeftiga • i*.,Na137]2M
                                                   INK]NVEMVBf[eJrCMfVi*53 I MMMEMMiENOMM
f#fti*-ffi •             • iG!UM LanguageAccess@LACourt.org

                                                #214 111* M10                     fis all al* *XI
                                           9417F$448fxlTgRAFx}NQllCq8ll'991Aiei&ItrA9)il-9VyC1. &IIil°!W*QIAF=
                                                 1                                                                        L .
i°-~'~,~ ~'dzl~F ~21~ Q~ ~'~flll~i ;~~~'ll ~11~~ T °l~~I~f• ~11~l~l ~~Af~t ~.e.~F'~~ai~ ~IzI~F ~~i~ ~al ~x ~~4HMl
WL4 2ri≤IkI4.
       `       ^111>`'W;'f a}Ll ct~ 21ol4& AF-at;F_-L1 %¢I 7f        %-a .7H?j~g ~ ~~F LI*~~ ~I~E "~!~'~J ~j~r ~~flAi XH~►~
~ioll *!4,q* ,M-VV ; RI*u4NRL).%9-S -92I LdVFQF Al~ial                      ;2-7I rISN ql-- '~f4jj -7I-SIN »ol4,          AI
            ~~ ~~~ ,'~ ~gy4. aW ~~ ~iel^                   _WI tll~i ~~ol ~lQAI°+. Cf,g°I olWiJI              2!#tII *NAI4:
LanguaeeAccess@LACourt.org.

                         Aviso de disponibilidad del Portal web para Jurisdiccidn limitada civil para solkitar int6rpretes
La corte superior de los Angeles brinda servicios de Intdrprete sin cargo para audlencias de Jurisdiccibn lirnitada cfvil a las partes que tienen
conocimientos limitados de ingles. Se dispone de intdrpretes de espago) en todos los juzgados. Por lo tanto, no es necesario pedir un inttrprete de
esparlol por adelantado. SI necesita un intdrprete de espaRol, infbrmele al personal de la sala del juzgado el dfa de su audiencia. Los individuos con
conocimientos limitados de Ingt@s que habian un idioma que no sea el espaPfol pueden soiicitar un int4rprete antes de la audiencia en la corte por
medio del Portal web de la corte para solicitar Intdrpretes [URL]. La corte har3 el mayor esfuerzo posibie para programar un IntArprete para la
fecha y horra de su audiencia; sin embargo, no le podemos garantizar de que haya uno disponible en forma inmediata. Si tiene preguntas generales
sobre los sen+icios de acceso IingUisUco, envfe un mensaje a I.arutuapeAccjjs&L.eC~+r-t=,
                             ThBng 83o v~ CSng Web Tham Quyin Ho 5w Gibi Hqn de Xin Cung Cgp Th6ng Oich Vi@n
Tba Thuo'ng Tham Los Angeles cung cgp dich vy th8ng dich vi@n mi$n phl cho nhGng bgn kidn cd khd n3ng Anh Ngr'r gidri han trong nhiPng phlgn tba
cd th5m quy~n H8 Stt GiBi Hpn, Cd s$n thbng dich vldn tie'ng TRy Ban Nha tai t3t c3 cgc tba. lM dd, kh6ng c3n ph31 xin cung c<fp th8ng dich vign tid!ng
TSy Ban Nha tnr6c. Ngu qujr vi c3n thong dich vlgn tiifng Tiy Ban Nha, xin cho nhgn vign phbng xir bigt vLt nhu c3u cua quy vi vgo ngky quy vl ra tba.
Ngubi cd khi ngng Anh Ngrrglbi han vA n6i mpt ng8n ngp kh8ng phAi tigng Tgy Ban Nha cd thd xin cung cgp th8ng dich vi@n trtr6c ngiy ca phi@n tba °
cua hq qua C6ng Web cua T8a cho Cic Ygu Cgu Cung Cap Th6ng Oich Vign (URL). Tuy t8a sE n$ ISrc dg tim mbt th3ng dich vign cho ngby gi& phign tba
cua quy vi, tba kh8ng thd lAo ddm sE cd ngay. Ngu quy vi ca thic mAc tdng qu3t vt c3c dich vp ng6n ngG, xin lidn lac v61 chung t81 tipi
Lang • e A ce    Ur0
                  ~ URTOrQ.
